Citation Nr: 9901138	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  93-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to January 
1992.  This matter comes to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) November 1992 rating decision which 
denied service connection for bilateral hearing loss.  In 
August 1995, this claim was remanded to the RO for additional 
development of the evidence.


REMAND

Service connection may be granted for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by the veterans period of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
allowed on a presumptive basis for certain disabilities such 
as sensorineural hearing loss, if the disability becomes 
manifest to a compensable degree within one year after the 
veterans separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1994).  However, service connection may 
be granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold level 
in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

The U.S. Court of Veterans Appeals in Hensley, 5 Vet. App. at 
160, indicated that § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  As stated by the Court, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Id. at 160, citing Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).

The veterans service medical records reveal decreased 
hearing acuity on service entrance audiological examination 
in January 1985 and on numerous subsequent periodic 
evaluations; on service separation medical examination in 
October 1991, he reported a history of hearing loss since 
1988; although auditory thresholds in the pertinent 
frequencies revealed an improvement in his hearing, compared 
to previous evaluations, his hearing acuity in the left ear 
was somewhat decreased.

When this case was remanded in August 1995, the RO was 
requested to afford the veteran a VA audiological examination 
to determine the nature and etiology of his hearing loss; the 
examiner was requested to evaluate the pertinent evidence of 
record and to provide an opinion as to whether his hearing 
loss underwent a permanent increase in severity during 
service.

A review of the record reveals that a VA audiological 
examination was performed in March 1996.  However, the 
examination report does not reflect the examiners review of 
the claims folder; furthermore, an opinion regarding the 
etiology of the veterans hearing loss was also not provided.  
The absence of certain development, specifically requested by 
the VA, indicates a neglect of the duty to assist in the 
development of the veterans claim, Smith v. Brown, 5 Vet. 
App. 335 (1993).  Where remand orders are not fully complied 
with, the Board errs in failing in its concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  Thus, another VA 
audiological examination must be preformed, in conjunction 
with a review of the pertinent evidence of record, to 
determine the nature and etiology of the veterans hearing 
loss.  Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

The Board notes that, on VA audiological examination in March 
1996, the examiner stated that the veterans hearing based on 
pure tones was within normal limits, bilaterally.  Although 
the auditory thresholds in the pertinent frequencies did not 
reveal an impaired hearing disability under 38 C.F.R. 
§ 3.385, his speech recognition ability using the Maryland 
CNC test was 88 percent correct in the right ear, and 92 
percent correct on the left; the examiner indicated that the 
words missed by [the veteran] are due to language 
differences and hearing loss, but the chief audiologist did 
not certify whether the use of 38 C.F.R. § 4.85(c) is 
appropriate in this case.  Accordingly, although the examiner 
reached a conclusion that the veterans hearing was within 
normal limits, the clinical findings do suggest the presence 
of an impaired hearing disability under 38 C.F.R. § 3.385.

In view of the foregoing, this claim is REMANDED for the 
following action:

1.  The veteran should be requested to 
identify all sources of treatment 
associated with his hearing loss since 
service.  After any necessary 
information and/or authorization is 
obtained from the veteran, copies of 
such records, VA or private, inpatient 
or outpatient, not already of record, 
should be obtained by the RO and 
incorporated into the claims folder.  
All attempts to secure such records must 
be documented in the record.

2.  The veteran should be afforded 
another VA audiological examination to 
determine the nature and etiology of his 
current hearing loss.  All indicated 
testing should be conducted.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination; the examination report must 
reflect the examiners review of the 
pertinent evidence of record.  The 
examiner should be requested to provide 
an opinion on the etiology of any 
hearing loss found on examination, with 
particular attention directed to the 
character of the veterans service.  If 
the etiology of his hearing loss cannot 
be determined, the examiner should so 
state for the record, and any opinion 
expressed must be accompanied by a 
complete rationale.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall, 11 Vet. App. at 270-71.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
